                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    RUDOLF LANG,                                       Case No. 4:18-cv-01292-KAW
                                   8                   Plaintiff,
                                                                                           ORDER GRANTING MOTION TO
                                   9            v.                                         COMPEL ARBITRATION
                                  10    SKYTAP, INC., et al.,                              Re: Dkt. No. 20
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Rudolf Lang filed this action against Defendants Skytap, Inc. and Thor

                                  14   Culverhouse, alleging ten causes of action surrounding the termination of Plaintiff's employment

                                  15   with Defendants. (Defs.' Not. of Removal, Ex. A ("Compl."), Dkt. No. 1.) Pending before the

                                  16   Court is Defendants' motion to compel arbitration. (Defs.' Mot. to Compel, Dkt No. 20.) The

                                  17   Court deems the matter suitable for disposition without hearing pursuant to Civil Local Rule 7-

                                  18   1(b). Having considered the papers filed by the parties and the relevant legal authority, the Court

                                  19   GRANTS Defendants' motion to compel arbitration.

                                  20                                          I.   BACKGROUND
                                  21          Plaintiff entered into an employment agreement with Defendants on December 2, 2013.

                                  22   (Domanico Decl., Ex. 1 ("Emp't Agree't") at 3, Dkt. No. 22-1.) The employment agreement

                                  23   signed by both parties contained an agreement to arbitrate all claims between the parties. (Id.)

                                  24   The arbitration agreement provides, in relevant part:

                                  25                  [A]ny dispute or controversy arising out of, relating to, or
                                                      concerning any interpretation, construction, performance, or breach
                                  26                  of this agreement, will be settled by arbitration to be held in King
                                                      County, Washington, in accordance with the Employment Dispute
                                  27                  Resolution Rules then in effect of the American Arbitration
                                                      Association. The arbitrator may grant injunctions or other relief in a
                                  28                  dispute or controversy. The decision of the arbitrator will be final,
                                                      conclusive, and binding on the parties to the arbitration. Judgment
                                   1                  may be entered on the arbitrator's decision in any court having
                                                      jurisdiction. The company and I will each pay one-half of the costs
                                   2                  and expenses of the arbitration, and each of us will separately pay
                                                      our counsel fees and expenses.
                                   3

                                   4   (Emp't Agree't at 3.) The arbitration agreement provides that both parties agree to arbitrate all

                                   5   claims, including claims for wrongful termination, breach of contract, breach of the covenant of

                                   6   good faith and fair dealing, negligent or intentional infliction of emotional distress, negligent or

                                   7   intentional misrepresentation, negligent or intentional interference with contract, and claims for

                                   8   any other violation of federal, state, or municipal statute. (Id.) Both Plaintiff and Defendants may

                                   9   seek equitable relief as necessary from a court of competent jurisdiction. (Id.) The Agreement

                                  10   also contains a severability clause, stating that, "if one or more of the provisions in this Agreement

                                  11   is deemed void by law, then the remaining provisions will continue in full force and effect." (Id.)

                                  12   Additionally, the offer letter from Defendants to Plaintiff asserts that the arbitration agreement in
Northern District of California
 United States District Court




                                  13   the employment agreement is a term of Plaintiff's employment. (Domanico Decl., Ex. 2 ("Offer

                                  14   Ltr.") at 5, Dkt. No. 22-2.)

                                  15          Plaintiff filed this action in Contra Costa County Superior Court on October 6, 2017.

                                  16   (Compl.) Plaintiff asserted claims for: (1) wrongful termination; (2) breach of employment

                                  17   contract; (3) breach of the covenant of good faith and fair dealing; (4) promissory estoppel; (5)

                                  18   failure to pay all wages; (6) intentional interference with contract; (7) intentional

                                  19   misrepresentation; (8) "promise without intent to perform;" (9) intentional infliction of emotional

                                  20   distress; and (10) declaratory relief. (Id. at 1.) On February 27, 2018, Defendants removed the

                                  21   action to this Court. (Defs'. Notice of Removal, Dkt. No. 1.)

                                  22          Defendants filed the instant motion to compel arbitration on August 6, 2018. (Defs.' Mot.

                                  23   to Compel.) Plaintiff filed his opposition on August 20, 2018. (Plf.'s Opp'n, Dkt. No. 26.)

                                  24   Defendants filed their reply brief on August 27, 2018. (Defs.' Reply, Dkt. No. 28.)

                                  25                                        II.   LEGAL STANDARD

                                  26          Under the Federal Arbitration Act ("FAA"), 9 U.S.C. § 1 et seq., arbitration agreements

                                  27   "shall be valid, irrevocable, and enforceable, save upon such grounds that exist at law or in equity

                                  28   for the revocation of a contract." 9 U.S.C. § 2. "Once the Court has determined that an arbitration
                                                                                          2
                                   1   agreement relates to a transaction involving interstate commerce, thereby falling under the FAA,

                                   2   the court's only role is to determine whether a valid arbitration agreement exists and whether the

                                   3   scope of the dispute falls within that agreement." Ramirez v. Cintas Corp., No. C 04-281-JSW,

                                   4   2005 WL 2894628, at *3 (N.D. Cal. Nov. 2, 2005) (citing 9 U.S.C. § 4; Chiron Corp. v. Ortho

                                   5   Diagnostic Sys., Inc., 207 F.3d 1126, 1130 (9th Cir. 2000)).

                                   6                                           III.   DISCUSSION

                                   7          This arbitration agreement relates to interstate commerce. Defendant Skytap is a private

                                   8   Washington state company offering a cloud computing service, and in so doing, has employees in

                                   9   twenty-eight states and major facilities in four states. (Colish Decl., at ¶¶ 2-5, Dkt. No. 21.)

                                  10   Therefore, the FAA governs this arbitration agreement1, and as such, is only unenforceable under

                                  11   state contract law.

                                  12          In opposing Defendants' motion to compel arbitration, Plaintiff argues that the arbitration
Northern District of California
 United States District Court




                                  13   agreement is unconscionable, and that no one provision can be severed so as to make the

                                  14   agreement conscionable. (Plf.'s Opp'n at 1, 8-9.) Under California law, the party opposing

                                  15   arbitration bears the burden of proving that the arbitration provision is unenforceable. Sonic-

                                  16   Calabasas A, Inc. v. Moreno, 57 Cal. 4th 1109, 1149 (2013). The arbitration agreement must be

                                  17   both procedurally and substantively unconscionable at the time it was made to be unenforceable.

                                  18   See Sanchez v. Valencia Holding Co., LLC, 61 Cal. 4th 899, 910 (2015); Armendariz v.

                                  19   Foundation Health Psychcare Services, Inc., 24 Cal. 4th 83, 114 (2000). The arbitration

                                  20   agreement, however, does not need to be equally procedurally and substantively unconscionable—

                                  21   "the more substantively oppressive the contract term, the less evidence of procedural

                                  22   unconscionability is required to come to the conclusion that the term is unenforceable, and vice

                                  23   versa." Id. The Ninth Circuit has recently and routinely applied and upheld this unconscionability

                                  24   analysis. See Poublon v. C.H. Robinson Co., 846 F.3d 1251, 1260 (9th Cir. 2017); Mohamed v.

                                  25

                                  26   1
                                        The agreement not only applies to Defendant Skytap, but also to Defendant Culverhouse, as an
                                  27   agent, namely, the Chief Financial Officer, of Defendant Skytap. Defendants assert that the causes
                                       of action alleged by Plaintiff against Defendant Culverhouse are inseparable from the causes of
                                  28   action against Defendant Skytap. (Defs.' Mot. to Compel at 5.) Plaintiff does not dispute this
                                       assertion.
                                                                                         3
                                   1   Uber Techs., Inc., 848 F.3d 1201, 1211 (9th Cir. 2016).

                                   2          A.     Procedural Unconscionability

                                   3          Procedural unconscionability "addresses the circumstances of contract negotiation and

                                   4   formation, focusing on oppression or surprise due to unequal bargaining power. Pinnacle Museum

                                   5   Tower Ass'n. v. Pinnacle Market Development, 55 Cal. 4th 223, 246 (2012). To establish

                                   6   procedural unconscionability, Plaintiff must demonstrate that he was surprised by some aspect of

                                   7   the agreement, or that his consent to its terms was obtained under coercion or duress. Sanchez v.

                                   8   Carmax Auto Superstores Ca., LLC, 224 Cal. App. 4th 398, 402-03 (2014); Serpa v. Cal. Suerty

                                   9   Investigations, Inc., 215 Cal. App. 4th 695, 704 (2013).

                                  10               i.   Adhesion Contract

                                  11          Plaintiff contends that because the contract was one of adhesion, it is procedurally

                                  12   unconscionable. (Plf.'s Opp'n at 2-3.) Defendants do not dispute this. (Defs.' Reply at 2-3.) An
Northern District of California
 United States District Court




                                  13   arbitration agreement, however, is "not rendered unenforceable just because it is required as a

                                  14   condition of employment or offered on a 'take it or leave it' basis." Lagatree v. Luce, Forward,

                                  15   Hamilton & Scripps, 74 Cal. App. 4th 1105, 1127 (1999). Though there is a degree of procedural

                                  16   unconscionability when dealing with an adhesion contract due to the naturally oppressive

                                  17   character of adhesion contracts and the lack of a meaningful choice on the part of the employee,

                                  18   adhesion contracts are not per se unenforceable. See Dotson v. Amgen, Inc., 181 Cal. App. 4th

                                  19   975, 981 (2010); Grant Prospect Partners, L.P. v. Ross Dress for Less, Inc., 232 Cal. App. 4th

                                  20   1332, 1347-48 (2015). "Only when [the agreement's] provisions are unfair does it become

                                  21   unenforceable." Dotson, 181 Cal. App. 4th at 975. Thus, even where an adhesion contract is at

                                  22   issue, the court must still find a high degree of substantive unconscionability, in addition to the

                                  23   existing minimal procedural unconscionability due to the adhesiveness of the contract. Id. at 982.

                                  24          The arbitration agreement in question is a standard adhesion contract. It was presented to

                                  25   Plaintiff on a take it or leave it basis, and as a condition of his employment with Defendants.

                                  26   (Dominico Decl. at ¶¶ 6-7.) On the other hand, Plaintiff does not claim to have been surprised by

                                  27   the agreement, nor does he claim to have been "lied to, placed under duress, or otherwise

                                  28   manipulated into signing the arbitration agreement." Baltazar v. Forever 21, Inc., 62 Cal. App.
                                                                                         4
                                   1   4th 1237, 1245 (2016) (finding minimal procedural unconscionability where the arbitration

                                   2   agreement was a contract of adhesion but there was no surprise or duress toward plaintiff). On

                                   3   this basis, there is minimal procedural unconscionability.

                                   4              ii.   American Arbitration Association Rules

                                   5          Plaintiff also argues that there is additional procedural unconscionability because the

                                   6   agreement "does not provide the rules governing the arbitration or even a means of accessing those

                                   7   rules," relying on Trivedi v. Curexo Technology Corporation, 189 Cal. App. 4th 387 (2010).

                                   8   (Plf.'s Opp'n at 3.) The Court disagrees. When rules governing the arbitration are incorporated by

                                   9   reference, procedural unconscionability only exists when those rules are not explicitly stated in the

                                  10   arbitration agreement and the express terms of the non-stated rules are questioned by the

                                  11   challenger. Baltazar, 62 Cal. 4th at 1246.

                                  12          In Trivedi, the plaintiff claimed procedural unconscionability based on the failure of the
Northern District of California
 United States District Court




                                  13   defendant to provide plaintiff with the American Arbitration Association ("AAA") rules governing

                                  14   their arbitration agreement. 189 Cal. App. 4th at 393. The court ultimately found the entire

                                  15   agreement unenforceable because there was a high degree of substantive unconscionability in the

                                  16   terms of the agreement, including within the unprovided terms of the AAA rules. Id. at 398. In

                                  17   other words, the court was concerned with both the substantive unconscionability of the AAA

                                  18   terms and the procedural unconscionability of not including the AAA rules. Id.

                                  19          In Baltazar, the California Supreme Court distinguished Trivedi. 62 Cal. 4th at 1246.

                                  20   There, the plaintiff also claimed procedural unconscionability based solely on the failure to

                                  21   provide her with a copy of the AAA rules that would govern any arbitrated employment disputes.

                                  22   Id. The court explained that the plaintiff's situation was distinct from Trivedi's because the

                                  23   plaintiff was not challenging the terms of the AAA rules, but rather was only challenging "matters

                                  24   that were clearly delineated in the agreement she signed." Id. In so explaining, the court noted

                                  25   that Trivedi and the cases that it relies on "stand for the proposition that courts will more closely

                                  26   scrutinize the substantive unconscionability of the terms that were 'artfully hidden' by the simple

                                  27   expedient of incorporating them by reference rather than including them in or attaching them to

                                  28   the arbitration agreement." Id. The court refused to consider the defendant's failure to attach the
                                                                                          5
                                   1   rules when considering the plaintiff's claims of unconscionability. Id.

                                   2          The same distinction is drawn here. Like Baltazar, Plaintiff does not challenge the AAA

                                   3   rules; instead, each of Plaintiff's substantive challenges are directed at the explicit language in the

                                   4   arbitration clause—"matters that were clearly delineated in the agreement [he] signed." (Plf.'s

                                   5   Opp'n at 4-8.) Had Plaintiff challenged any unfair provisions hidden in the AAA rules for

                                   6   employment dispute resolution, Trivedi might apply to require a closer scrutiny. The failure to

                                   7   provide Plaintiff with a copy of the AAA rules for employment dispute resolution alone does not

                                   8   affect the procedural unconscionability analysis. It maintains its minimal procedural

                                   9   unconscionability as an adhesion contract. Thus, for the agreement to be unenforceable, the Court

                                  10   must find a high degree of substantive unconscionability.

                                  11          B.     Substantive Unconscionability

                                  12          "Substantive unconscionability pertains to the fairness of an agreement's actual terms and
Northern District of California
 United States District Court




                                  13   to assessments of whether they are overly harsh or one-sided." Pinnacle Museum Tower Ass'n, 55

                                  14   Cal. 4th at 246. Terms are unconscionable if they are "overly harsh, unduly oppressive, so one-

                                  15   sided as to 'shock the conscience,' or unfairly one-sided." Sanchez, 61 Cal. 4th at 910-11 (internal

                                  16   citations and quotations omitted). The Court must also look for terms that are "unreasonably

                                  17   favorable to the more powerful party" and "provisions that seek to negate the reasonable

                                  18   expectations of the nondrafting party." Id. at 911.

                                  19               i.   Choice of Law and Forum Selection

                                  20          First, Plaintiff challenges the choice of law provision and the related forum selection

                                  21   clause. (Plf.'s Opp'n at 5-6.) The agreement provides that all arbitration subject to the agreement

                                  22   will be "held in King County, Washington," and that the "internal laws of the state of Washington

                                  23   . . . govern this agreement." (Emp't Agree't at 3.) Plaintiff argues that the forum selection and

                                  24   choice of law provisions, if enforced, would force Plaintiff to forfeit rights that would otherwise

                                  25   be afforded him if he were able to file the suit or arbitrate the claims in California.2 (Plf.'s Opp'n

                                  26
                                  27   2
                                         Plaintiff does not raise any concern or argument as to any burden that might be placed on him by
                                  28   having to travel to Washington State for arbitration. (Plf.'s Opp'n at 5-6.) As such, the Court
                                       focuses on the rights that might be waived by enforcing these provisions.
                                                                                         6
                                   1   at 5-6.) The Court agrees.

                                   2          The forum selection clause and choice of law provision must be read jointly because they

                                   3   are "inextricably bound up" together. Verdugo v. Alliantgroup, L.P., 237 Cal. App. 4th 141, 154

                                   4   (2015) (quoting Hall v. Superior Court, 150 Cal. App. 3d 411, 416 (1983)). Together, these

                                   5   provisions ultimately determine whether the statutory rights of a California resident will be upheld

                                   6   or denied. Id. A forum selection clause is reasonable if it has "a logical connection with at least

                                   7   one of the parties or their transaction." Verdugo, 237 Cal. App. 4th at 147. California courts are

                                   8   inclined to enforce forum selection provisions unless "to do so would substantially diminish the

                                   9   rights of California residents in a way that violates our state's public policy." Id. Specifically,

                                  10   forum selection clauses with related choice of law provisions "substantially diminish the rights of

                                  11   California residents," especially when the foreign forum is required to completely disregard

                                  12   California law and apply its own law. Verdugo, 237 Cal. App. 4th at 149-51; see also Wimsatt v.
Northern District of California
 United States District Court




                                  13   Beverly Hills Weight Loss Clinic Int'l., Inc., 32 Cal. App 4th 1511, 1519-22 (1995) (rejecting a

                                  14   forum selection clause and related choice of law clause because the foreign forum would not be

                                  15   applying California law); America Online, Inc. v. Superior Court, 90 Cal. App. 4th 1, 10-11

                                  16   (2001) (same). Moreover, California courts have recognized that California has a strong public

                                  17   policy to protect its employees from unfair and deceptive business practices, including the non-

                                  18   payment of wages. Cal. Labor Code §§ 200 et seq. This public policy is so uncompromising that

                                  19   the California legislature has made the right to compensation for California employees

                                  20   unwaivable. Cal. Labor Code § 219.

                                  21          While the burden of proving why a contractual provision should not be enforced typically

                                  22   is borne by the party opposing enforcement, the burden shifts when the claims at issue are based

                                  23   on unwaivable rights created by the California legislature. Verdugo, 237 Cal. App. 4th at 149-51.

                                  24   This shift places higher scrutiny on the clause out of concern that a defendant is attempting to

                                  25   circumvent unwaivable California rights. Id. Due to the shift, the party seeking to enforce the

                                  26   forum selection clause with a related choice of law clause "bears the burden to show litigating the

                                  27   claims in the contractually-designated forum 'will not diminish in any way the substantive rights

                                  28   afforded . . . under California law.'" Verdugo, 237 Cal. App. 4th at 147 (quoting Wimsatt 32 Cal.
                                                                                          7
                                   1   App. 4th at 1520-24) (emphasis added).

                                   2          In Verdugo, the plaintiff's claims were all based on her unwaivable statutory rights under

                                   3   the California Labor Code. Verdugo, 237 Cal. App. 4th at 150. The plaintiff had signed an

                                   4   employment agreement which said, in relevant part: "This agreement shall be governed in all

                                   5   respects . . . by the laws of the State of Texas. . . . The sole venue for disputes arising hereunder

                                   6   shall be in Harris County, Texas." Id. at 146. After the plaintiff filed suit against her employer in

                                   7   California, the employer moved to dismiss the action based on the forum selection clause. Id.

                                   8   The California Court of Appeal shifted the burden from the plaintiff to the defendant "to show

                                   9   litigating the claims in the contractually-designated forum 'will not diminish in any way the

                                  10   substantive rights afforded [California employees] under California Law.'" Id. at 147 (quoting

                                  11   Wimsatt, 32 Cal. App. 4th at 1520-24). The Court of Appeal ultimately rejected the forum

                                  12   selection clause and related choice of law clause because the defendant could not show that the
Northern District of California
 United States District Court




                                  13   unwaivable rights of the plaintiff were not at significant risk of being diminished in a Texas court

                                  14   applying Texas law. Id. at 162; see also Wimsatt, 32 Cal. App 4th at 1519-22 (rejecting a forum

                                  15   selection clause and related choice of law clause because the foreign forum would have abandoned

                                  16   the unwaivable rights of California residents); America Online, Inc., 90 Cal. App. 4th at 10-11

                                  17   (rejecting a forum selection clause and related choice of law clause because the foreign forum

                                  18   might not have upheld the unwaivable rights of California residents).

                                  19          Here, the forum selection clause, which requires that the arbitration take place in

                                  20   Washington State, is alone not unreasonable. It is logically connected to Defendants as their

                                  21   principle place of business. (Colish Decl. at ¶ 2.) The related choice of law provision, however,

                                  22   requires Plaintiff to give up California claims. Plaintiff is bringing several causes of action

                                  23   grounded in the California Labor Code, specifically Labor Code §§ 201, 202, 216, and 218.5.

                                  24   (Compl. at 7.) California Labor Code § 219 makes the rights formed under these sections

                                  25   unwaivable. Thus, the nonwaivability of these rights makes the forum selection and related choice

                                  26   of law provisions unenforceable.

                                  27          Defendants do not dispute this. Instead, they repeatedly state that they have informed

                                  28   Plaintiff that they will not enforce these provisions, but are willing to hold the arbitration in
                                                                                          8
                                   1   California and apply California law. (Defs.' Mot. to Compel at 11; Defs.' Reply at 5.) This

                                   2   proffer, however, does not rid the original provision of its substantive unconscionability.

                                   3   California law requires that contracts be analyzed for unconscionability "at the time [they are]

                                   4   made." Cal. Civ. Code § 1670.5. At the time this agreement was made, it required Plaintiff to

                                   5   relinquish unwaivable rights under California law as a condition of employment. Defendants

                                   6   cannot meet their burden of showing why this Court should uphold the choice of law provision

                                   7   laid out in the arbitration agreement by offering to sever the problematic terms. The forum

                                   8   selection clause and related choice of law clause is, therefore, substantively unconscionable.

                                   9              ii.    Attorney's Fee Provision
                                  10          Attorney's fee provisions are unconscionable when they preclude a plaintiff from

                                  11   recovering attorney's fees that the plaintiff would otherwise be entitled to under statutory law.

                                  12   Laughlin v. VMware, Inc., No. 5:11-cv-00530-EJD, 2012 WL 298230, at *5-6 (N.D. Cal. Feb. 1,
Northern District of California
 United States District Court




                                  13   2012). Here, the attorney's fee provision requires each party to pay their own attorney's fees and

                                  14   expenses without any exception for statutes that provide an award of attorney's fee recovery.

                                  15   (Emp't Agree't at 3.) California law, in contrast, requires that the arbitrator will "provide[] for all

                                  16   of the types of relief that would otherwise be available in court." Armendariz, 24 Cal. 4th at 102.

                                  17   Both Plaintiff's California Fair Employment and Housing Act claim and California Labor Code §

                                  18   201.5 claim have a statutory remedy that allows for recovery of attorney's fees when the plaintiff

                                  19   prevails. (Plf.'s Opp'n at 6-7.) Again, Defendants do not dispute this. To deny Plaintiff the

                                  20   possibility of recovering the attorney's fees he would otherwise be entitled to upon prevailing in a

                                  21   court is unconscionable.

                                  22              iii.   Arbitration Cost-Splitting Provision
                                  23          "[W]hen an employer imposes mandatory arbitration as a condition of employment, the

                                  24   arbitration agreement or arbitration process cannot generally require the employee to bear any type

                                  25   of expense that the employee would not be required to bear if he or she were free to bring the

                                  26   action in court." Armendariz, 24 Cal. 4th at 110-111. The Ninth Circuit has also held that a cost

                                  27   provision requiring the complaining employee to split arbitration fees with the employer 'would

                                  28   render an arbitration agreement unenforceable.'" Circuit City Stores, Inc. v. Adams, 279 F.3d 889,
                                                                                          9
                                   1   894 (9th Cir. 2002).

                                   2          Here, the cost-splitting provision states: "the company and I will each pay one-half of the

                                   3   costs and expenses of the arbitration." (Emp't Agree't at 3.) Defendants do not dispute this

                                   4   provision or that it is substantively unconscionable. Because this arbitration agreement is between

                                   5   an employer and an employee, requiring the employee to pay a cost that would not be required of

                                   6   the employee in court—i.e., half of the costs and expenses of the arbitration—is unconscionable.

                                   7          C.    Severability of Unconscionable Provisions
                                   8          Even if substantively unconscionable terms are found in an agreement, they do not

                                   9   automatically render the entire agreement unenforceable. Serpa, 215 Cal. App. 4th at 710. A

                                  10   court has discretion to either sever an unconscionable provision from an agreement or refuse to

                                  11   enforce the agreement in its entirety. Pokorny v. Quiztar,Inc., 601 F.3d 987, 1005 (9th Cir. 2010)

                                  12   (citing Ingle v. Circuit City Stores, Inc., 328 F.3d 1165, 1180 (9th Cir. 2003)). If the arbitration
Northern District of California
 United States District Court




                                  13   agreement is "not otherwise permeated by unconscionability, the offending provision[s], which

                                  14   [are] plainly collateral to the main purpose of the contract, [can be] properly severed and the

                                  15   remainder of the contract enforced." Serpa, 215 Cal. App. 4th at 710 (citing Roman v. Superior

                                  16   Court, 172 Cal. App. 4th 1462, 1478 (2009)). Thus, an arbitration agreement is unenforceable

                                  17   only when "the only way to cure the unconscionability is 'in effect to rewrite the agreement,' since

                                  18   courts 'cannot cure contracts by reformation or augmentation.'" Ajamin v. CantoCO2e, L.P., 203

                                  19   Cal. App. 4th 771, 803 (2012) (quoting Ontiveros v. DHL Express (USA), Inc., 164 Cal. App. 4th

                                  20   494, 515, fn. 16 (2008)).

                                  21          The court in Armendariz weighed three factors in determining whether the unlawful

                                  22   provisions were severable: (1) whether the provision relates to the agreement's chief objective, (2)

                                  23   whether the arbitration agreement contained "more than one unlawful provision" that would

                                  24   suggest a "systematic effort to impose arbitration on an employee simply as an alternative to

                                  25   litigation, but as an inferior forum that works to the employer's advantage;" and (3) a lack of

                                  26   mutuality that permeated the entire agreement. 24 Cal. 4th at 124-125.

                                  27          Plaintiff argues that because there is more than one unconscionable provision, the entire

                                  28   arbitration agreement should not be enforced. (Plf.'s Opp'n at 8-9.) On the contrary, courts in this
                                                                                         10
                                   1   Circuit have found arbitration agreements with two or more unconscionable provisions to be

                                   2   enforceable by severing those unconscionable terms and enforcing the remainder of the

                                   3   agreement. For example, in Pope v. Sonatype, Inc., the court found three terms in an employment

                                   4   agreement to be unconscionable—an injunctive relief carve out, a forum selection clause, and a

                                   5   requirement that the plaintiff pay his own attorney's fees. No. 5:15-cv-00956-RMW, 2015 WL

                                   6   2174033, at *6-7 (N.D. Cal. Aug. 27, 2015). The court found that each unconscionable term was

                                   7   easily severable, and by severing the three terms was able to enforce the remainder of the

                                   8   agreement. Id; see also Davis v. O'Melveny & Myers, 485 F.3d 1066, 1084 (9th Cir. 2007)

                                   9   (severing four unconscionable terms); Grabowski v. Robinson, 817 F. Supp. 2d 1159, 1179 (S.D.

                                  10   Cal. 2011) (severing three unconscionable terms, including an attorney's fee provision). California

                                  11   courts have done the same. See, e.g., Serafin v. Balco Props. Ltd., LLC, 235 Cal. App. 4th 165,

                                  12   184 (2015) (severing two unconscionable provisions—a cost-splitting provision and an attorney's
Northern District of California
 United States District Court




                                  13   fee provision). In such cases, the courts found that even though there was more than one

                                  14   unconscionable provision, those provisions were easily severable because they did not relate to the

                                  15   "agreement's chief objective," nor were the agreements unilaterally binding on one party.

                                  16          In some instances, courts have been unwilling to enforce an arbitration agreement with

                                  17   more than one unconscionable provision. In such cases, however, the entire agreement lacked

                                  18   mutuality and the severance of any discrete provision would not have removed the taint of

                                  19   unconscionability from the agreement. For example, in Bridge Fund Capital Corp. v. Fastbucks

                                  20   Franchise Corporation, the Ninth Circuit found multiple unconscionable provisions in a

                                  21   franchisee agreement, including an unconscionable choice of law and forum selection provision,

                                  22   an unconscionable class action waiver, and multiple terms that constituted an unconscionable lack

                                  23   of mutuality between the parties. 622 F.3d 996, 1005-06 (9th Cir. 2010). The court refused to

                                  24   enforce the entire agreement because, although there were some easily severable terms, the lack of

                                  25   mutuality that permeated the agreement was too pervasive to remove with the severance of a

                                  26   single term. Id; see also Capili v. Finish Line, Inc., 116 F. Supp. 3d 1000, 1009 (N.D. Cal. 2015)

                                  27   (unwilling to enforce agreement because the three unconscionable provisions were "too numerous

                                  28   and too important to be severed from the whole," including a provision that exempted certain
                                                                                       11
                                   1   claims by the employer from arbitration); Assaad v. Am. Nat'l Ins. Co., No. C 10-03712 WHA,

                                   2   2010 WL 5416841, at *10-11 (N.D. Cal. Dec. 23, 2010) (declining to enforce agreement because

                                   3   the agreement would need to be rewritten by the court to rid it of unconscionability). California

                                   4   courts have followed the same reasoning. E.g., Ajamin, 203 Cal. App. 4th at 803-04 (unwilling to

                                   5   enforce agreement because it lacked mutuality between the parties with three unconscionable

                                   6   terms, including a term that required the employee to waive special and statutory damages but

                                   7   allowed the employer to seek liquidated damages). In such cases, the courts found that the

                                   8   agreements had terms that lacked mutuality between the parties, causing the courts to refuse to

                                   9   enforce the entire agreements.

                                  10          Here, the arbitration agreement has a severability clause, allowing the Court to sever the

                                  11   unconscionable terms and enforce the remainder of the agreement. (Emp't Agree't at 3.)

                                  12   Additionally, the arbitration agreement is mutually binding on both parties, making severance an
Northern District of California
 United States District Court




                                  13   option to cure the substantive unconscionability. (Id.) Although there are three provisions that

                                  14   would need to be severed, this Court finds that each of the provisions can be severed without

                                  15   disrupting the agreement's chief objective— for the parties to submit any employment dispute

                                  16   arising between them to arbitration before a neutral arbitrator, subject to the AAA's rules for

                                  17   employment arbitrations. Importantly, none of the terms show a lack of mutuality, as none require

                                  18   Plaintiff to waive rights that are still reserved for Defendants.

                                  19          First, the forum selection clause and related choice of law clause are easily severable. See

                                  20   Galen v. Redfin Corp., Nos. 14-cv-05229-TEH, 14-cv-05234-TEH, 2015 WL 7734137, at *10

                                  21   (N.D. Cal. Dec. 1, 2015) (severing the choice of law and related forum selection provisions);

                                  22   Haisha Corp., v. Sprint Solutions, Inc., No. 14cv2773-GPC(MDD), 2015 WL 224407, at *9 (S.D.

                                  23   Cal. Jan. 15, 2015) (same). Moreover, Defendants have agreed to move the arbitration to

                                  24   California and apply California law, thus relieving Plaintiff of any burden that would have been

                                  25   imposed on Plaintiff by having to travel to Washington, and allowing Plaintiff all statutory

                                  26   remedies and protections that he would be afforded in a California court. (Trani-Morris Decl. at ¶

                                  27   2, Dkt. No. 23.) Accordingly, the choice of law and forum selection provisions are hereby

                                  28   severed.
                                                                                          12
                                   1          Second, the attorney's fee provision is also easily severable. See Grabowski, 817 F. Supp.

                                   2   2d at 1179 (severing the attorney's fee provision); Pope, 2015 WL 2174033, at *6-7 (same);

                                   3   Serafin, 235 Cal. App. 4th at 184 (same). With this provision severed, the AAA rules would

                                   4   govern, per the agreement. Under AAA rules, Plaintiff would be able to recover his attorney's fees

                                   5   if he prevails on his claims, in alignment with California law. See AAA Employment Arbitration

                                   6   Rules & Mediation Procedures Handbook at 23, https://www.adr.org/Employment (last visited

                                   7   Sept. 5, 2018). The attorney's fee provision is hereby severed.

                                   8          Lastly, the cost-splitting provision is easily severable without disrupting the agreement's

                                   9   chief objectives. See Castaldi v. Signature Retail Servs., Inc., No. 15-cv-00737-JSC, 2016 WL

                                  10   74640, at *14-15 (N.D. Cal. Jan. 7, 2016) (severing the cost-splitting provision); Laughlin, 2012

                                  11   WL 298230, at *6-7 (same); Serafin, 235 Cal. App. 4th at 184 (same). Again, with the

                                  12   unconscionable cost-splitting provision severed, the AAA rules would govern. Under AAA rules,
Northern District of California
 United States District Court




                                  13   all costs associated with Arbitration that would not be associated with a suit in court, are covered

                                  14   by the employer, in accordance with California law. See AAA Employment Arbitration Fee

                                  15   Schedule at 2, https://www.adr.org/Employment (last visited Sept. 5, 2018). Under the AAA

                                  16   rules, Plaintiff would only be required to pay a $300 filing fee, a cost less than what he would

                                  17   have to pay—and already has paid—for filing the case in court. Additionally, Defendants have

                                  18   agreed "to cover all fees and costs that are associated with the arbitration in accordance with

                                  19   California law." (Trani-Morris Decl. at ¶ 2.) The arbitration cost-splitting provision is hereby

                                  20   severed.

                                  21          Because the unconscionable terms are severed, the Court finds there is no substantive

                                  22   unconscionability.

                                  23   ///

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                        13
                                                                             IV.    CONCLUSION
                                   1
                                              Having severed the three substantively unconscionable collateral provisions, the arbitration
                                   2
                                       agreement is now enforceable. Because the procedural unconscionability is minimal, and the
                                   3
                                       substantive unconscionability is eliminated through severance, the Court hereby GRANTS
                                   4
                                       Defendants' motion to compel arbitration. The Court shall stay the proceedings in the instant case
                                   5
                                       pending resolution of the arbitration. 9 U.S.C. § 3.
                                   6
                                              IT IS SO ORDERED.
                                   7
                                       Dated: October 24, 2018
                                   8                                                          __________________________________
                                                                                              KANDIS A. WESTMORE
                                   9
                                                                                              United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        14
